Citation Nr: 0608118	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  95-33 126A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired 
psychoneurotic disorder (claimed as bipolar disorder).  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel





FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
March 1969 to December 1969.

2.	The issue on the title page was denied by a Board of 
Veterans' Appeals (Board) decision of March 2005.  That 
matter was appealed to the United States Court of Appeals for 
Veterans Claims (Court).

3.	The Court was notified of the veteran's death and 
returned the matter to the Board pursuant to applicable case 
law and legal precedent.

4.	In October 2005, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Atlanta, 
Georgia, that the veteran died in July 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).  The prior Board decision was 
vacated by the Court on the basis of the veteran's death.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


